Citation Nr: 0825163	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for sacroiliac 
dysfunction, claimed as low back and right hip pain.

2.  Entitlement to a compensable rating for costochondritis, 
claimed as chest pain with passing out.

3.  Entitlement to a compensable rating for scars of the 
legs, post operative anterior compartment syndrome, claimed 
as bilateral lower leg pain.

4.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the veteran appeared before the undersigned for 
a hearing.  The transcript has been associated with the 
claims file.

The issue of scars of the legs, post operative anterior 
compartment syndrome, claimed as bilateral lower leg pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's forward flexion of the thoracolumbar spine 
is limited to 55 degrees.

2.  The veteran's right abduction is lost beyond 10 degrees.

2.  The service-connected costochondritis is not shown to 
cause any ratable disabling symptoms.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating of 20 percent for 
sacroiliac dysfunction, claimed as low back and right hip 
pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5019, 5236 (2007).

2.  The criteria for a compensable rating of 20 percent for 
right hip disorder right, hip pain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.          §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5253 (2007).

3.  The criteria for the assignment of a compensable rating 
for service-connected costochondritis are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and Supplement 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a, 4.73 including 
Diagnostic Code 5321 (2007).

4.  In light of the findings above, the claim for a 
compensable rating on the basis of multiple noncompensable 
disabilities under 38 C.F.R. § 3.324 is moot. 38 U.S.C.A. § 
7105; 38 C.F.R.§§  3.324, 20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Sacroiliac Dysfunction, Claimed as Low Back and Right Hip 
Pain

The veteran's sacroiliac dysfunction was originally rated by 
the RO under DC 5019, bursitis.  Under Diagnostic Code 5019, 
bursitis is rated based on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5019.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The Board also applied DC 5236, sacroiliac injury and 
weakness, which is rated as a disability of the spine and is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  Note (3) provides that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  
Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal  margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6) provides that 
disability of the thoracolumbar and cervical spine segments 
are to be rated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a.

The veteran underwent a VA examination in March 2006 and in 
February 2007.  The Board notes that at each examination, the 
examiners were not provided the claims file for review; 
however, each examiner indicated that the veteran's medical 
history was reviewed via the Computerized Patient Record 
System (CPRS).  

Since the claims on appeal concern increased ratings and, 
accordingly, involves the current state of the veteran's 
disabilities, and since no private medical records were 
provided, and since the VA examiners reviewed the veteran's 
medical history via CPRS, the Board finds no prejudice 
against the veteran.

In 2007, the veteran reported that he performed multiple 
parachute jumps throughout his military career and indicated 
his belief that he has over use and repetitive use injuries 
from all the marches and jumps that he completed.  He stated 
that his pain is focal to the low back area with occasional 
radiation to his buttock and that the pain ranges from a 2 to 
a 10 on the pain scale.  He indicated having flare-ups 
approximately twice a month, each lasting about 2 hours.  
Aggravating factors include sleeping, long walks, stairs, and 
cold and damp weather.

The veteran takes Tylenol and Motrin to alleviate the pain 
and he stated that he does not use assistive devices.  He 
stated that the disability has not caused him to miss work; 
however, basic chores such as carrying groceries are 
difficult.  

The examiner indicated that the spine and hips were in 
alignment without swelling, spasms, or tenderness.  Forward 
flexion was more than 90 degrees, extension was 30 degrees, 
lateral flexion was 30 degrees bilaterally, and rotation was 
30 degrees bilaterally.  He could heel, toe and tandem walk 
without difficulty and could squat and duck walk.  The 
veteran had negative Romberg, and his straight leg raises 
were to 90 degrees.  Musculoskeletal strength was 5/5 
bilaterally.  He was able to perform 10 forward flexions 
while holding a 5 pound weight without complaint of pain, 
fatigue, or weakness.  

The examination included x-rays of the spine, pelvis and 
hips.  Degenerative changes to the spine and hips were noted, 
and the examiner diagnosed the veteran with degenerative 
changes to the spine and hips.  

Based upon the measurements obtained by the February 2007 
examiner, the VA examination weighs against the finding of a 
compensable rating for the veteran's sacroiliac dysfunction.

In March 2006, the veteran had a VA examination for his 
disability.  At that time, the veteran reported constant dull 
achy pain in his lower back that increases to a sharp pain 
that spreads to his right hip and down his leg to his mid-
thigh.  The sharp pain occurs with prolonged sitting and 
lasts 1 to 2 days.  He further reported stiffness and 
weakness in his lower back and right hip with decreased 
range-of-motion and locking of the lower back.  He reported 
parasthesia in both legs to his thighs and indicated that his 
last flare-up was in 2001.  No work was missed due to the 
disability.  He is independent with his daily activities and 
lifts weights for recreation.

The examiner indicated that the veteran appeared carrying a 
large backpack.  The veteran had no edema or spasms.  He did 
have tenderness to palpation of the right and left lumbar 
paravertebrals to extremely light palpation.  Ranges of 
motion measured as follows: forward flexion at 20 degrees 
with end point pain; extension at 10 degrees with end point 
pain; lateral extension at 10 degrees bilaterally with end 
point pain, bilaterally; and rotation at 10 degrees 
bilaterally with end point pain.  While holding a 5 pound 
weight, the veteran completed 10 forward flexions to 55 
degrees with pain in his low back.  No weakness, fatigue, or 
incoordination was noted.  The veteran could heel toe and 
tandem walk without difficulty, and could half squat.  He 
stated that he could not duck walk.  

In the diagnosis the examiner stated that the veteran had 
sacroiliac dysfunction by history.  The examiner further 
opined that it was her opinion that the veteran put little 
effort into the range-of-motion exercises because he could 
forward flex to 20 degrees but on repetitive motion, he could 
flex to 55 degrees.  The examiner also noted that he was well 
developed and was carrying an extremely large backpack.  
Finally, she indicated that with his limited range of motion 
the veteran would not likely be able to work out at a gym.

At the hearing before the undersigned in May 2008, the 
veteran testified that he works as a marksmanship instructor 
and that his duties include demonstrating positions and gear.  
His occupation requires extended time on his feet, and that 
after being on his feet that his low back starts to hurt and 
feels like it burns.  He stated that the pain is pinpointed 
and then his legs and thighs start to go tingly and numb as 
if they fell asleep.  He further indicated that when he drops 
something he has to have a student pick it up or squat to a 
knee because he cannot bend over.

He stated that with some weapons he is unable to show proper 
shooting positions, such as those requiring the shooter to be 
in a low kneeling position.  The veteran stated that his job 
requires a lot of travel via vehicle and airplane and that 
after two hours of travel his back gets very tight and the 
low back pain returns.  He has to ensure that he shifts or 
walks around after about two hours.

Recreation wise, the veteran stated that he cannot lift 
weights the way he used to.  He testified that he had not 
been able to lift weights in six months.  He further stated 
that he was experiencing a low dull pain in his back while 
testifying, as the pain is a constant one.  

The veteran stated that he cannot carry as much weight as he 
used to, such as groceries and his mission cases for work.  
The cases for his occupation weigh around 20 or 25 lbs.  He 
had to ask a friend to take one weighing 50 lbs.  

The veteran described his pain as a 3 on a normal day and a 7 
or 8 on a bad day.  He indicated that he had 1 or 2 bad days 
a month and they generally occur after a 3 to 5 day mission 
plan.  He stated that he does not miss work and will not go 
to the emergency room for pain unless he is in such agony 
that he cannot breathe.  He stated that his perseverance is 
part of his personality and due to his military training.  

Based upon the evidence provided, the Board finds that the 
veteran is entitled to the benefit of the doubt and is 
entitled to a compensable rating for his sacroiliac 
dysfunction.  The veteran testified that he suffers a 
constant pain in his low back and that on his bad days his 
pain reaches levels of 8.  He testified that he has days 
where he cannot bend his back.  The veteran's VA examination 
in February 2007 showed degenerative changes of the spine and 
hips, but also indicated that the veteran had normal ranges 
of flexion.  The VA examination of March 2006 showed maximum 
forward flexion of 55 degrees.  

The Board finds the veteran a credible witness and does not 
find it a stretch of the imagination that the veteran's 
flexion can range, depending on the day, from 20 degrees to 
full flexion.  Considering that the veteran was able to flex 
to 55 degrees upon repetitive motion while holding a 5 lb 
plate at the March 2006 VA examination, the Board finds that 
the veteran is entitled to a 20 percent evaluation.  

The Board does not believe that a 40 percent rating is 
warranted because though the first flexion test showed 20 
degrees, the repetitive motion test performed during the same 
examination showed flexion at 55 degrees.  The veteran's 
spine is not ankylosed, thus he is not entitled to a 50 or 
100 percent rating.

The Board considered whether higher evaluations may be 
afforded under other diagnostic codes.  Since the veteran's 
original claim was for low back and right hip pain, the board 
shall consider whether a separate evaluation in warranted for 
the right hip pain.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5254.   The Board finds that there are no clinical 
findings of ankylosis of the hip or a flail hip joint of 
record such that a compensable schedular evaluation is 
warranted under 38 C.F.R. §4.71a,  Diagnostic Codes 5250, 
5254 (2007).  

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; 
limitation of adduction of, cannot cross legs. A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.

The VA examination of March 2006 shows flexion at 80 degrees, 
extension at 10 degrees, abduction at 10 degrees, adduction 
at 10 degrees, internal rotation at 5 degrees, and external 
rotation at 10 degrees.  Each test had end point pain, and on 
repetitive motion, straight leg testing, the veteran 
experienced pain in the right groin area, but there was no 
weakness, fatigue or incoordination.

The February 2007 examination shows flexion at 125 degrees, 
extension at 30 degrees, abduction at 45 degrees, adduction 
at 25 degrees, internal rotation at 40 degrees, and external 
rotation at 60 degrees.  The veteran was able to perform 9 of 
10 straight leg raises before he stated that a burning 
prevented him from doing repetition.  

The veteran does not have extension limited to 5 degrees, 
thus a compensable rating is not warranted under DC 5251.  
Flexion is not limited to 45 degrees, thus a compensable 
rating is not warranted under DC 5252.  However, since the 
veteran's abduction measurement in March 2006 indicated a 10 
degree movement, the veteran is entitled to a 20 percent 
disability rating under DC 5253.

The Board considered the range of motion testing from the 
February 2007 examination; however, as noted above, the Board 
finds the veteran a credible witness and does not find it a 
stretch of the imagination that the veteran's ranges of 
motion can range, depending on the day.  The Board finds that 
the veteran is entitled to the benefit of the doubt and that 
he is entitled to a compensable rating for his right hip.  

The veteran has complained of pain and the Board has given 
consideration to this pain and the functional loss due to 
pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected disability are contemplated in 
the current 20 percent rating assigned to each condition - 
his low back and right hip pain.  There is no indication that 
pain has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned for 
reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  It is important for the veteran to understand 
that without consideration of his pain, the current 
evaluations could not be justified.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  The Board does not find evidence 
that the veteran's sacroiliac dysfunction should be increased 
for any other separate period based on the facts found during 
the whole appeal period.  The evidence of record from the day 
the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board also finds that granting a compensable rating for 
both the low back and right hip disorder does not violate the 
anti-pyramiding provision.  38 C.F.R. § 4.14. As the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions, the Board finds 
that the veteran's low back and right hip pain symptomatology 
do not overlap and address separate pains or disabilities 
service connected under the heading of sacroiliac 
dysfunction.  Accordingly, the veteran is entitled to a 
separate rating for his right hip and low back.

To the extent that the veteran's service-connected sacroiliac 
dysfunction affects his employment, such has been 
contemplated in the assignment of the current 20 percent 
evaluation for the low back and right hip disorders.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In conclusion, a 20 percent rating is granted for the 
veteran's low back disorder and another 20 percent rating is 
awarded for the right hip disorder.

B.  Costochondritis

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 340 (27th ed. 1999).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, supra, 
at 418.

Costochondritis is not listed in the rating schedule.  Where 
a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R.    §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, costochondritis may be rated as a 
musculoskeletal disability under 38 C.F.R. § 4.71a, or 
alternatively as a muscle disability under 38 C.F.R. § 4.73.

Costochondritis has historically been rated at times under 
the provisions of 38 C.F.R. § 4.71a, DC 5297 (removal of the 
ribs).  Since the rating criteria are predicated on the 
removal or resection of two or more ribs without 
regeneration, which has not occurred in the veteran's case, 
no compensable rating is possible under this diagnostic code.

The disability may be rated by analogy as an injury to Muscle 
Group XXI, the muscles of respiration of the thoracic muscle 
group.  38 C.F.R. § 4.73, DC 5321.  The rating criteria allow 
a noncompensable rating for a "slight" disability.  This 
level of disability is associated with no evidence of fascial 
defect, atrophy, impaired tonus, or impairment of function.  
See 38 C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).

A 20 percent rating is assigned for "severe" or 
"moderately severe" level of disability.  This level of 
disability is associated with objective findings such as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side, and tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3)(iii).

At the March 2006 VA examination, the veteran complained of 
intermittent sharp pain in the left side of his chest that 
occurs with an accelerated heart rate and stops after 15 to 
20 minutes.  He reported no occurrences in the month or two 
before the VA exam, but indicated that the symptoms have been 
ongoing since military service.  The veteran reported his 
pain at 8-9/10 and denied flare-ups.  During the examination, 
he reported weakness and had to sit and rest.  Precipitating 
factors include hard running and extended cardio routines, 
with rest serving as the alleviating factor.

On examination, the VA examiner stated that the veteran's 
chest was not tender to palpation along the bilateral rib 
cage or sternum.  No erythema or edema was present.  The 
diagnosis was costochondritis by history.

At the hearing before the undersigned, the veteran testified 
that the condition prevents him from running.  He exerts 
himself until the pain starts, then he stops exercising.  He 
stated that he can usually spend 20-25 minutes on a treadmill 
before feeling fatigued.

Based upon the evidence and testimony provided, the Board 
finds that the veteran is not entitled to a compensable 
rating for his costochondritis.  He has not had the removal 
or resection of two or more ribs without regeneration, thus 
he is not entitled to a compensable rating under DC 5297.  

Under DC 5321, the veteran showed no objective findings such 
as some loss of deep fascia, loss of muscle substance, 
impairment of tonus, loss of power, or a lowered threshold of 
fatigue; therefore, he is not entitled to a compensable 
rating.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a compensable evaluation at 
any time during the pendency of this claim. See Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  The 38 C.F.R. § 3.324 Claim

Lastly, as to the 38 C.F.R. § 3.324 claim, controlling laws 
and regulations provide that, when a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree the rating agency is authorized 
to apply a 10 percent rating, but not in combination with any 
other rating. 38 C.F.R. § 3.324.  

The provisions of 38 C.F.R. § 3.324 is predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Because the Board has granted a compensable evaluation for 
the veteran's service connected sacroiliac dysfunction, 
claimed as low back and right hip pain, the 38 C.F.R. § 3.324 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit)

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
letter also provided adequate Vazquez-Flores notice.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded VA medical examinations in March 2006 and February 
2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to a rating of 20 percent is warranted for a low 
back disorder.

Entitlement to a rating of 20 percent is warranted for a 
right hip disorder.

An increased, compensable evaluation for the service-
connected costochondritis is denied.

The claim of entitlement to a 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 is denied.


REMAND

The veteran seeks a compensable rating for scars, post 
operative anterior compartment syndrome, originally claimed 
as lower bilateral leg pain.  The RO rated the veteran under 
DC 5399-7805.  DC 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.

At the hearing before the undersigned, the veteran testified 
that he did not seek compensation for his scars, but that he 
wanted compensation for the pain in his knees and ankles 
stemming from the anterior compartment syndrome and 
surgeries.  However, it appears that the March 2006 VA 
examination addressed only scaring and muscle damage and 
failed to consider whether the disability or surgeries caused 
bilateral knee and ankle pain or involved those joints in any 
way.  Accordingly, the matter must be remanded for a VA 
examination to determine the full extent of the veteran's 
disability.  The veteran's scars, joints, and muscles of the 
lower extremities should be examined and the examiner should 
opine as to whether the veteran has any current 
symptomatology related to his anterior compartment syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a VA 
examination to address the current 
severity of the veteran's post operative 
anterior compartment syndrome, claimed as 
bilateral lower leg pain.  It is essential 
that the veteran's claims folder and a 
copy of this remand be made available for 
the doctor to review.  

The examiner is asked to identify and 
describe any current symptomatology of the 
veteran's post operative anterior 
compartment syndrome, claimed as bilateral 
lower leg pain.  All scars, muscles, and 
joints of the lower extremities associated 
with the disability should be identified.  

In addition to the examination for scars, 
the VA examiner should try to the best of 
his or her ability, to provide the 
following information:

Specifically, the examiner should identify 
the muscles involved with the disability 
and resulting surgeries and should 
describe any muscle disability in terms of 
slight, moderate, moderately severe, and 
severe.  Any functional loss or limitation 
of motion stemming from the compartment 
syndrome should also be identified.

The examiner should also examine the knees 
and ankles and determine whether the 
joints are connected to and/or have been 
adversely affected by the disability and 
resulting surgeries.  

If any disability, injury, loss of 
function or limitation of motion of the 
joints is identified, please state whether 
or not the condition is related to the 
veteran's compartment syndrome and/or the 
surgeries performed on the lower 
extremities.

2.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal. If the disposition of any issue 
remains unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


